Exhibit 10.3

 

EARTHLINK, INC.

                                   PLAN

 

Nonqualified Stock Option Agreement

 

No. of shares subject to
Nonqualified Stock Option:                                

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the
      day of           ,          by and between EarthLink, Inc., a Delaware
corporation (the “Company”), and                                   
(“Participant”) is made pursuant and subject to the provisions of the
                                   (the “Plan”), a copy of which is available
from the Company upon request.  All terms used herein that are defined in the
Plan have the same meaning given them in the Plan.

 


1.                                       GRANT OF OPTION.  PURSUANT TO THE PLAN,
THE COMPANY, ON                        (THE “DATE OF GRANT”), GRANTED TO
PARTICIPANT, SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND SUBJECT FURTHER
TO THE TERMS AND CONDITIONS HEREIN SET FORTH, THE RIGHT AND OPTION TO PURCHASE
FROM THE COMPANY ALL OR ANY PART OF AN AGGREGATE OF              SHARES OF
COMMON STOCK (THE “OPTION SHARES”) AT THE OPTION PRICE OF            PER SHARE,
SUCH OPTION PRICE PER SHARE BEING NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE
OF THE COMMON STOCK ON THE DATE OF GRANT (OR, IN CASE OF A TEN PERCENT
SHAREHOLDER AS DESCRIBED IN THE PLAN, NOT LESS THAN 110 PERCENT OF THE FAIR
MARKET VALUE OF A SHARE OF THE COMMON STOCK ON THE DATE OF GRANT).  THIS OPTION
IS EXERCISABLE AS HEREINAFTER PROVIDED.


 


2.                                       TERMS AND CONDITIONS.  THIS OPTION IS
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  EXPIRATION DATE.  THIS OPTION SHALL EXPIRE
AT            ON             ,          (THE “EXPIRATION DATE”).  IN NO EVENT
SHALL THE EXPIRATION DATE BE LATER THAN 10 YEARS FROM THE DATE OF GRANT (OR, IN
CASE OF A TEN PERCENT SHAREHOLDER AS DESCRIBED IN THE PLAN, FIVE YEARS FROM THE
DATE OF GRANT).


 


(B)                                 EXERCISE OF OPTION.  EXCEPT AS PROVIDED IN
THE PLAN AND IN PARAGRAPHS 3, 4, 5, 6 OR 7, THIS OPTION SHALL VEST AND BECOME
EXERCISABLE ON THE SIXTH (6TH) ANNUAL ANNIVERSARY OF THE DATE OF GRANT;
PROVIDED, HOWEVER, IF ON OR BEFORE                  ANY OF THE FOLLOWING EVENTS
OCCUR, THEN THIS OPTION SHALL ADDITIONALLY VEST AS INDICATED:


 


1.                              ;

 

--------------------------------------------------------------------------------


 


2.                              ;


 


3.                              ; AND


 


4.                              .


 

In the event of a “Change in Control,” as defined in the Change-in-Control
Accelerated Vesting and Severance Plan, effective April 19, 2001 (the “CIC
Plan”), and the termination of Participant’s employment with the Company within
one (1) year after the effective date of the “Change of Control” for any reason
other than cause, death, disability or voluntary resignation, the Option Shares
that would have vested (if the Participant’s employment had not terminated) in
the Participant hereunder in the calendar quarter in which the Participant’s
employment is terminated (excluding any severance pay period) as determined by
the Compensation Committee of the Board of Directors of the Company, shall be
accelerated and vested in the Participant on the last day of the Participant’s
employment with the Company.  The terms of the CIC Plan applicable to
accelerated vesting of option shares shall not be applicable to the Option
Shares.

 

Once this Option has become exercisable in accordance with the preceding, it
shall continue to be exercisable until the earlier of the termination of the
Participant’s rights hereunder pursuant to paragraphs 3, 4, 5, 6 or 7 or until
the Expiration Date.  A partial exercise of this Option shall not affect the
Participant’s right to exercise this Option with respect to the remaining
shares, subject to the conditions of the Plan and this Agreement.

 


(C)                                  METHOD OF EXERCISE AND PAYMENT FOR SHARES. 
THIS OPTION SHALL BE EXERCISED BY DELIVERING WRITTEN NOTICE TO THE ATTENTION OF
THE COMPANY’S SECRETARY AT THE COMPANY’S PRINCIPAL OFFICE LOCATED AT
                        .  THE EXERCISE DATE SHALL BE (I) IN THE CASE OF NOTICE
BY MAIL, THE DATE OF POSTMARK, OR (II) IF DELIVERED IN PERSON, THE DATE OF
DELIVERY.  SUCH NOTICE SHALL BE ACCOMPANIED BY PAYMENT OF THE OPTION PRICE IN
FULL, IN CASH OR CASH EQUIVALENT ACCEPTABLE TO THE ADMINISTRATOR, OR, IF THE
ADMINISTRATOR IN ITS DISCRETION PERMITS, (I) BY THE SURRENDER OF SHARES OF
COMMON STOCK THAT THE PARTICIPANT HAS OWNED FOR AT LEAST SIX MONTHS WITH AN
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE PRECEDING BUSINESS DAY) WHICH,
TOGETHER WITH ANY CASH OR CASH EQUIVALENT THE PARTICIPANT PAYS, IS NOT LESS THAN
THE OPTION PRICE OF THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE OPTION IS
BEING EXERCISED, (II) BY A CASHLESS EXERCISE THROUGH A BROKER, (III) BY DELIVERY
OF THE FULL RECOURSE, INTEREST-BEARING PROMISSORY NOTE OF THE PARTICIPANT,
(IV) BY SUCH OTHER MEDIUM OF PAYMENT AS THE ADMINISTRATOR IN ITS DISCRETION
SHALL AUTHORIZE OR (V) BY ANY COMBINATION OF THE AFOREMENTIONED METHODS OF
PAYMENT.

 

2

--------------------------------------------------------------------------------


 


(D)                                 NONTRANSFERABILITY.  THIS OPTION IS
NONTRANSFERABLE EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION. 
DURING PARTICIPANT’S LIFETIME, ONLY PARTICIPANT MAY EXERCISE THIS OPTION. NO
RIGHT OR INTEREST OF A PARTICIPANT IN THIS OPTION SHALL BE LIABLE FOR, OR
SUBJECT TO, ANY LIEN, OBLIGATION OR LIABILITY OF THE PARTICIPANT.


 


3.                                       EXERCISE IN THE EVENT OF DEATH.  THIS
OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER OF SHARES OF COMMON
STOCK THAT THE PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO PARAGRAPH
2(A) AND (B) AS OF THE DATE OF PARTICIPANT’S DEATH, REDUCED BY THE NUMBER OF
SHARES FOR WHICH THE PARTICIPANT PREVIOUSLY EXERCISED THE OPTION, IN THE EVENT
THE PARTICIPANT DIES WHILE EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY AND PRIOR
TO THE EXPIRATION DATE AND PRIOR TO THE TERMINATION OF THE PARTICIPANT’S RIGHTS
UNDER PARAGRAPHS 4, 5, 6 OR 7.  IN THAT EVENT, PARTICIPANT’S ESTATE, OR THE
PERSON OR PERSONS TO WHOM HIS RIGHTS UNDER THIS OPTION SHALL PASS BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION MAY EXERCISE THIS OPTION.  IN THAT EVENT, THE
PARTICIPANT’S ESTATE OR SUCH PERSONS MAY EXERCISE THIS OPTION DURING THE
REMAINDER OF THE PERIOD PRECEDING THE EXPIRATION DATE OR WITHIN 180 DAYS OF THE
DATE PARTICIPANT DIES, WHICHEVER IS SHORTER.


 


4.                                       EXERCISE IN THE EVENT OF DISABILITY. 
THIS OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER OF SHARES OF
COMMON STOCK THAT THE PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO PARAGRAPH
2(A) AND (B) AS OF THE DATE PARTICIPANT BECOMES PERMANENTLY AND TOTALLY DISABLED
(AS DEFINED BELOW), REDUCED BY THE NUMBER OF SHARES FOR WHICH THE PARTICIPANT
PREVIOUSLY EXERCISED THE OPTION, IF THE PARTICIPANT BECOMES PERMANENTLY AND
TOTALLY DISABLED WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE
(“PERMANENTLY AND TOTALLY DISABLED”) WHILE EMPLOYED BY THE COMPANY OR ANY
SUBSIDIARY AND PRIOR TO THE EXPIRATION DATE AND PRIOR TO THE TERMINATION OF THE
PARTICIPANT’S RIGHTS UNDER PARAGRAPHS 3, 5, 6 OR 7.  IN THAT EVENT, THE
PARTICIPANT MAY EXERCISE THIS OPTION DURING THE REMAINDER OF THE PERIOD
PRECEDING THE EXPIRATION DATE OR WITHIN 180 DAYS OF THE DATE HE CEASES TO BE
EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY ON ACCOUNT OF BEING PERMANENTLY AND
TOTALLY DISABLED, WHICHEVER IS SHORTER.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, SHALL DETERMINE WHETHER PARTICIPANT IS PERMANENTLY AND TOTALLY
DISABLED FOR PURPOSES OF THIS PARAGRAPH 4.


 


5.                                       EXERCISE IN THE EVENT OF RETIREMENT. 
THIS OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER OF SHARES OF
COMMON STOCK THAT THE PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO
PARAGRAPH 2(A) AND (B) AS OF THE DATE PARTICIPANT RETIRES (AS DEFINED BELOW),
REDUCED BY THE NUMBER OF SHARES FOR WHICH THE PARTICIPANT PREVIOUSLY EXERCISED
THE OPTION, IF THE PARTICIPANT RETIRES (AS DEFINED BELOW) WHILE EMPLOYED BY THE
COMPANY OR ANY SUBSIDIARY AND PRIOR TO THE EXPIRATION DATE AND PRIOR TO THE
TERMINATION OF PARTICIPANT’S RIGHTS UNDER PARAGRAPHS 3, 4, 6 OR 7.  IN THAT
EVENT, THE PARTICIPANT MAY EXERCISE THIS OPTION DURING THE REMAINDER OF THE
PERIOD PRECEDING THE EXPIRATION DATE OR WITHIN 30 DAYS OF THE DATE THE
PARTICIPANT RETIRES, WHICHEVER IS SHORTER.  FOR PURPOSES OF THIS AGREEMENT, THE
PARTICIPANT RETIRES WHENEVER THE PARTICIPANT TERMINATES EMPLOYMENT WITH THE
COMPANY OR ANY SUBSIDIARY ON ACCOUNT OF RETIREMENT UNDER ANY TAX-QUALIFIED
RETIREMENT PLAN OF THE COMPANY IN WHICH THE PARTICIPANT PARTICIPATES.


 


6.                                       EXERCISE AFTER TERMINATION OF
EMPLOYMENT.  THIS OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER OF
SHARES THAT THE PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO

 

3

--------------------------------------------------------------------------------


 

paragraph 2(a) and (b) as of the date Participant ceases to be employed by the
Company or any Subsidiary, reduced by the number of shares for which the
Participant previously exercised the Option, if the Participant ceases to be
employed by the Company or any Subsidiary other than on account of death or
Disability or because he Retires prior to the Expiration Date and prior to the
termination of Participant’s rights under paragraphs 3, 4, 5 or 7.  In that
event, the Participant may exercise this Option during the remainder of the
period preceding the Expiration Date or until the date that is 30 days after the
date he ceases to be employed by the Company or any Subsidiary other than on
account of death or Disability or because he Retires, whichever is shorter.


 


7.                                       TERMINATION OF EMPLOYMENT FOR CAUSE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, ALL RIGHTS HEREUNDER WILL
BE IMMEDIATELY DISCONTINUED AND FORFEITED, AND THE COMPANY SHALL NOT HAVE ANY
FURTHER OBLIGATION HEREUNDER TO THE PARTICIPANT AND THE OPTION WILL NOT BE
EXERCISABLE FOR ANY NUMBER OF SHARES OF COMMON STOCK (EVEN IF THE OPTION
PREVIOUSLY BECAME EXERCISABLE), ON AND AFTER THE TIME THE PARTICIPANT IS
DISCHARGED FROM EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY FOR CAUSE.


 


8.                                       INVESTMENT REPRESENTATIONS.  IN
CONNECTION WITH THE ACQUISITION OF THIS OPTION, THE PARTICIPANT REPRESENTS AND
WARRANTS AS FOLLOWS:


 


(A)                                  THE PARTICIPANT IS ACQUIRING THIS OPTION
AND, UPON EXERCISE OF THE OPTION, WILL BE ACQUIRING SHARES OF COMMON STOCK FOR
INVESTMENT FOR HIS OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT WITH A VIEW
TO OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF.


 


(B)                                 THE PARTICIPANT HAS A PRE-EXISTING BUSINESS
OR PERSONAL RELATIONSHIP WITH THE COMPANY OR ONE OF ITS DIRECTORS, OFFICERS OR
CONTROLLING PERSONS AND BY REASON OF HIS BUSINESS OR FINANCIAL EXPERIENCE, HAS,
AND COULD BE REASONABLY ASSUMED TO HAVE, THE CAPACITY TO EVALUATE THE MERITS AND
RISKS OF PURCHASING SHARES OF COMMON STOCK AND TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT THERETO AND TO PROTECT PARTICIPANT’S INTEREST IN
CONNECTION WITH THE ACQUISITION OF THIS OPTION AND SHARES OF COMMON STOCK.


 


9.                                       MINIMUM EXERCISE.  THIS OPTION MAY NOT
BE EXERCISED FOR LESS THAN          SHARES OF COMMON STOCK UNLESS IT IS
EXERCISED FOR THE FULL NUMBER OF SHARES THAT REMAIN SUBJECT TO THE OPTION.


 


10.                                 FRACTIONAL SHARES.  FRACTIONAL SHARES SHALL
NOT BE ISSUABLE HEREUNDER, AND WHEN ANY PROVISION HEREOF MAY ENTITLE PARTICIPANT
TO A FRACTIONAL SHARE, SUCH FRACTION SHALL BE DISREGARDED.


 


11.                                 CHANGE IN CAPITAL STRUCTURE.  THE TERMS OF
THIS OPTION SHALL BE ADJUSTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
PLAN AS THE ADMINISTRATOR DETERMINES IS EQUITABLY REQUIRED IN THE EVENT THE
COMPANY EFFECTS ONE OR MORE STOCK DIVIDENDS, STOCK SPLIT-UPS, SUBDIVISIONS OR
CONSOLIDATIONS OF SHARES OR OTHER SIMILAR CHANGES IN CAPITALIZATION.

 

4

--------------------------------------------------------------------------------


 


12.                                 NO RIGHT TO CONTINUED EMPLOYMENT.  THIS
OPTION DOES NOT CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE HIS EMPLOYMENT AT
ANY TIME.


 


13.                                 PARTICIPANT BOUND BY PLAN.  PARTICIPANT
HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL
THE TERMS AND PROVISIONS OF THE PLAN.


 


14.                                 BINDING EFFECT.  SUBJECT TO THE LIMITATIONS
STATED ABOVE AND IN THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE LEGATEES, DISTRIBUTEES, TRANSFEREES AND PERSONAL
REPRESENTATIVES OF PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


 


15.                                 CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THE PLAN SHALL GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL
MEAN THE PLAN AS IN EFFECT ON THE DATE HEREOF.


 


16.                                 GOVERNING LAW.  THE LAWS OF THE STATE OF
DELAWARE SHALL GOVERN THIS AGREEMENT, EXCEPT TO THE EXTENT FEDERAL LAW APPLIES.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Participant

 

5

--------------------------------------------------------------------------------

 